Citation Nr: 9909806	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
January 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a July 1997 rating action, with which the veteran disagreed 
in November 1997.  A statement of the case was issued in 
December 1997, and a substantive appeal (VA Form 9, Appeal to 
Board of Veterans' Appeals) was received in January 1998.  A 
hearing at which the veteran testified was conducted at the 
RO in April 1998 and, in August 1998, a supplemen-tal 
statement of the case was issued.  Thereafter, the case was 
forwarded to the Board in Washington, DC.  

In addition to the foregoing, the Board observes that, in 
block 7A on the VA Form 9 received from the veteran in 
January 1998, he checked a box indicating a desire to appear 
personally at a hearing before a member of the Board.  In 
block 7B on that form, he checked the box indicating that he 
would "appear personally at a local VA office before BVA," 
after which he wrote, "Baltimore, Md."  Because of our 
proximity to the Baltimore RO, however, the Board does not 
conduct hearings at that location but, instead, requires 
those wishing to appear personally before a member of the 
Board to travel to Washington.  The RO explained this to the 
veteran in an attachment to the VA Form 9, advising that, if 
the veteran wished to appear personally at the Baltimore RO 
for a hearing, it would be before a Hearing Officer, rather 
than a Board member.  The RO went on to explain that, if the 
veteran wished to have such a hearing by a Hearing Officer, 
he should sign his name in the space provided, and that, if 
he only wanted a hearing in Washington, he should "be sure 
to 'X' the first block in item 7B on the Form 9."  The 
veteran signed his name in the space provided on that 
attachment, thereby indicating his desire to appear before a 
Hearing Officer in Baltimore, and he did not place an "X" 
in the first block in item 7B, which would have indicated his 
desire to appear at a hearing in Washington.  

As indicated previously, the veteran appeared at a hearing 
conducted by a Hearing Officer in Baltimore in April 1998, at 
which time he expressed no further desire for any additional 
hearing before a Board member in Washington.  Under these 
circumstances, the Board finds that the veteran's request for 
a hearing has been satisfied, and no further action in this 
regard is warranted.  


FINDING OF FACT

The veteran's assertion that he has peripheral neuropathy 
which is related to exposure to Agent Orange in service is 
not supported by any medical evidence that would render the 
claim for service connection for that disability plausible 
under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for peripheral neuropathy, claimed as 
secondary to Agent Orange exposure.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Initially, however, it must be determined 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals (redesignated as the 
U.S. Court of Appeals for Veterans Claims, effective March 1, 
1999) which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well-
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links the current disability to a period of 
military service or to an already service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).


As to the specific contention in this case that the veteran 
developed disability due to his exposure to Agent Orange, the 
Board observes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  "Acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within two weeks or months of 
exposure to a herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e) (Note 2).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

In this case, the veteran's sole contention is that he 
developed peripheral neuropathy as a result of his exposure 
to Agent Orange during his service in Vietnam.  He has 
contended that, while he neither sought treatment for, nor 
was not diagnosed as having, peripheral neuropathy until 
1996, he experienced the onset of the symptoms of the 
disability in 1973.  

The record establishes that the veteran served in Vietnam.  
The evidence also shows that the veteran was treated for 
peripheral neuropathy affecting his legs and feet in 1996, 
and that the condition was described, in a 1997 VA 
examination report, as appearing to be a combination of 
diabetic neuropathy and reflex sympathetic dystrophy.  
Specifically, the examiner remarked that the veteran's 
problem in this regard was "probably started by his diabetes 
and [he] has developed some additional form of neuropathic 
pain in his feet."  These are essentially the only items of 
medical evidence associated with the file reflecting the 
presence of peripheral neuropathy.

As indicated above, in order to establish a presumption of 
service connection for peripheral neuropathy as due to 
exposure to Agent Orange, the applicable criteria require 
that the condition appear within two weeks or months of 
exposure to a herbicide agent and that it resolve within two 
years of the date of onset.  The veteran contends that the 
condition for which he seeks service connection developed 
shortly after his discharge from service and that it has 
become progressively worse.  This disability, as described by 
the veteran, clearly does not fit the description of 
peripheral neuropathy for which service connected may be 
presumed under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Moreover, because the veteran does not have one of the 
diseases listed in the above regulation, it appears that even 
the presumption of exposure to Agent Orange or other 
herbicide may be unavailable to him.  See McCartt v. West, 12 
Vet.App. 164, 168 (1999), in which the Court stated that 
"neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e)."  The Board notes that 
VA's Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, contains a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  The 
Court did not expressly invalidate, or even mention, the 
manual provision in its McCartt decision.  Nevertheless, even 
if we were to apply that more favorable interpretation to the 
veteran's case, and presume herbicide exposure in service, 
the fact remains that the medical evidence fails to show a 
disability which meets the requirements in the law for 
service connection.

Furthermore, there is nothing contained in the veteran's 
claims folder, other than the veteran's contentions, which 
would tend to establish a medical link between any exposure 
to herbicide agents during service and the onset of 
peripheral neuropathy.  In this regard, the Board notes that 
the only medical evidence of record that addresses the 
etiology of the veteran's peripheral neuropathy, reveals that 
the condition was considered to be due to diabetes, rather 
than any incident of service.  Indeed, the veteran is the 
only one who has indicated that his condition is related to 
service.  He, however, is not shown to have any particular 
medical expertise.  Therefore, he is not competent to express 
an authoritative opinion regarding any medical causation of 
his disabilities.  See Espiritu and other cases cited above.

As the evidence does not show that the veteran has transient 
peripheral neuropathy that appeared within two weeks or 
months of exposure to an herbicide agent and resolved within 
two years of the date of its onset, and as he has not 
submitted any credible, probative medical evidence which 
demonstrates a causal link between his peripheral neuropathy 
and exposure to herbicides in service, the Board finds that 
the veteran has not met the initial burden of presenting 
evidence of a well-grounded claim for service connection for 
peripheral neuropathy secondary to exposure to Agent Orange, 
as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  As claims 
that are not well grounded do not present a question of fact 
or law over which the Board has jurisdiction, the claim for 
service connection for peripheral neuropathy, claimed as due 
to exposure to Agent Orange must be denied.  See Epps v. 
Gober, supra.


ORDER

Service connection for peripheral neuropathy, claimed as due 
to exposure to Agent Orange, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

